Van Wyck, J.
In our opinion the language of this mechanic’s lien statute (Laws 1885, c. 342, § 1) is broad enough to include a claim for terracing *197and sodding the yard of a building lot. Moran v. Chase, 52 N. Y. 346; Kenney v. Apgar, 93 N. Y. 549. The form of the judgment is substantially correct. Lawson v. Reilly, 13 Civ. Proc. R. 290. The other questions raised by appellant have been disposed of adversely to him by the court of appeals in Kenney v. Apgar, 93 N. Y. 539. Judgment must be affirmed, with costs.